DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Background
The Applicant’s Preliminary Amendment filed on 07/17/20 has been entered.
According to the Amendment, claims 1-24 are canceled.  Claims 25-49 were added and are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 25-49 are rejected under § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  It is noted that the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors as well as reference numerals.  Correction is required.
Specifically, independent claim 25 is on a goods picking method and recites the following: 
wherein the transport of the goods (2a, 2b) is carried out by means of the storage conveying device(s) (3) and/or the transport of the ordered goods (2c) is carried out by means of the removal conveying device(s) (4) at least in part by a plurality of autonomous conveying vehicles (5a . . . 5l, 6a . . . 6h), which drive on a travel surface, 

wherein: [sic] driving movements in travel surface segments (E1 . . . E8), which subdivide the travel surface, are each carried out for the most part by a closed group of autonomous conveying vehicles (5a . . . 5l, 6a . . . 6h) and an exchange of autonomous conveying vehicles (5a . . . 5l, 6a . . . 6h) between two different travel surface segments (E1 . . . E8) does not exceed a maximum of 10% of the journeys carried out on the travel surface; and autonomous conveying vehicles (5a . . . 5l, 6a . . . 6h) not required in a group are made available to another group in which there is a bottleneck of autonomous conveying vehicles (5a . . . 5l, 6a . . . 6h).

For each wherein clause, the claim language appears to recite a number of qualities and attributes of the claimed invention.  However, it is unclear exactly what features are being claimed.  Accordingly, the scope of the claim is unclear and thereby renders the claim indefinite.
Additionally, claim 25 is further indefinite for reciting the phrase "and/or," because it is unclear whether the limitations either before or after the phrase are part of the claimed invention or whether the limitations both before and after the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Along the same lines, the term “for the most part” found towards the end of the claim is a relative term which renders the claim indefinite. The term “for the most part” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Correction is required.
Similarly, independents 38 and 49 for the reasons above are indefinite within the meaning of § 112(b).  Claims 26-37 and 39-48 are indefinite for depending from claims 25 and 38 respectively.

Allowable Subject Matter
Claims 25-49 would be allowable if rewritten or amended to overcome the rejection(s) under § 112(b) set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX, can be reached at 571.272.6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE O LOGAN/Primary Examiner, Art Unit 3655